On petition for rehearing.
Strahan, J.
In disposing of a question of practice which was presented in this case, it is said in the prevailing opinion : “The exception taken to the refusal of the court to allow the witness, Fred Meyer, to answer the question propounded to him is not available. The witness did not answer, and it nowhere appears from the bill of exceptions what fact appellant expected to elicit by the question. To make this exception available, the bill of exceptions ought to have gone further and shown what it *293was expected to prove by the answer to this question. And the same remark is applicable to the question propounded to the. witness, Dr. H. W. Ross, which was excluded.”
In his petition for rehearing, this statement of the law is questioned by counsel for appellant, which has led to a re-examination of the subject, the result of which is, the affirmance of the ruling upon the authority of the following cases: Bake v. Smiley, 84 Ind. 212; Whitehead v. Mathaway, 85 Ind. 85; Jordan v. D'Heur, 71 Ind. 199; The Toledo and Wabash Ry. Co. v. Goddard, 25 Ind. 185; Watson v. Mathiews, 36 Tex. 278; Sacramento and Nev. Mining Co. v. Small, 40 Me. 274; State v. Staley, 14 Minn. 105; Mathiews v. The State, 44 Tex. 376; Lewis v. Lewis, 30 Ind. 257; Stull v. Wilcox, 2 Ohio St. 569; Hallister v. Riznor, 9 Ohio St. 1; Gandolfo v. The State, 11 Ohio St. 114; Gage Manuf. Co. v. Parr, 138 Mass. 462; Grarter v. Williams, 55 Ind. 451; Mitchell v. Chambers, 55 Ind. 289. The general rule of law which these authorities tend to sustain is thus stated in Grarter v. Williams, supra: “But where a party on the trial of a case has propounded a question to a witness with a view of eliciting evidence, to which question objection has been sustained by the court, such party cannot, by simply saving an exception to the decision of the court, in sustaining such objection, get error into the record, which will be available to him in this court.
In such case the party must go further, and state to the court in which his cause is being tried, clearly and explicitly, what the evidence is which he offers to adduce, and which he expects to elicit “ by the answer of the witness to the question.” And in State v. Staley, supra, the rule is thus stated: “To justify a reversal of judgment, the record must show affirmatively material error. When a question is asked which is objected to, and the objection sustained, in taking an exception it should be made to appear what it was proposed to prove, which must be something material, and the rejection of which as evidence would be prejudicial to the party excepting.” And the same principle is enunciated in Gandolfo v. The State, supra, thus: “When a question is objected to, and the objection sustained in taking an *294exception, there should he a statement of what it was proposed to prove, which must appear to be something material, and the rejection of which as evidence would be prejudicial to the party excepting.”
We have given the appellant’s petition for a rehearing a careful examination, and find no reasons for modifying the opinion already filed in this case. Ho new questions are suggested, and those already considered do not require a further examination. A rehearing would only lead to the result already reached by a majority of the court; it should be denied. And it is so ordered.